GLADNEY, Judge.
The defendants appeal from a judgment condemning them to pay plaintiff the sum of $875, interest, and costs. This suit was brought by R. C. Grayson, owner of a tract of land in De Soto Parish, Louisiana, to recover $5,000 in damages alleged to have been caused by defendant’s construction of a roadway across his property. Injunctive relief was sought against defendants’ use of the roadway. To satisfy exceptions plaintiff filed several supplemental petitions in which damages were itemized. After issue was joined by answer, the case was tried and judgment rendered as stated above.
The defendants duly perfected their appeal to this court and plaintiffs have answered the appeal to ask that this court award damages of $5,000 as demanded in petition. The amount claimed in a case of this kind exceeds the constitutional limitation and we are of the opinion this court is without appellate jurisdiction. The appeal should have been lodged in the Supreme Court. See Article VII, Section 10, Louisiana Constitution of 1921. Manifestly, at the time this case was submitted to the district court for decision the amount in dispute at that time was the sum of $5,000, which amount is in excess of our jurisdiction. State v. Cook, 1941, 197 La. 1027, 3 So.2d 114, transferred, La.App., 1941, 13 So.2d 473, affirmed, 1943, 203 La. 95, 13 So.2d 478. Benedito v. A. Gagliano, Inc., 1943, La.App., 15 So.2d 402.
It is, therefore, ordered, adjudged and decreed that this appeal be and it is hereby transferred to the Supreme Court of Louisiana to be disposed of according to law, the transfer to be made within 60 days after this judgment becomes final, and if not so made, then the appeal is to be deemed dismissed. Appellants are to pay the cost of appeal in this court; the remaining costs to' await final determination of the matter.
Transferred to the Supreme Court.